Exhibit 10.219

 

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED NOTE

(Secured Original Principal Amount $8,000,000)

 

This First Amendment to Second Amended and Restated Note (the "Amendment") is
made as of this 8th day of July, 2019 (the "Amendment Effective Date"), by and
among TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation, TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation, TWINLAB HOLDINGS, INC., a
Michigan corporation, ISI BRANDS INC., a Michigan corporation, and TWINLAB
CORPORATION, a Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware
corporation, NUTRASCIENCE LABS IP CORPORATION., a Delaware corporation, ORGANIC
HOLDINGS LLC, a Delaware limited liability company, RESERVE LIFE ORGANICS, LLC,
a Delaware limited liability company, RESVITALE, LLC, a Delaware limited
liability company, RE-BODY, LLC, a Delaware limited liability company,
INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company, ORGANICS
MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a Delaware
limited liability company, FEMBODY, LLC, a Delaware limited liability company,
RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company, INNOVITA
SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and JOIE
ESSANCE, LLC, a Delaware limited liability company (each of the foregoing
Persons being referred to herein individually as a "Borrower" and collectively
as the "Borrowers"), and GOLISANO HOLDINGS LLC, a New York limited liability
company, as successor by assignment to Penta Mezzanine SBIC Fund I, L.P. (the
"Lender").

 

WHEREAS, the Borrowers are indebted to the Lender under a certain Second Amended
and Restated Note in the original principal amount of Eight Million Dollars
($8,000,000) dated as of August 30, 2017 (the "Note");

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Note to extend
the Maturity Date (as defined therein) in accordance with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 

1.

Section 1 of the Note is hereby amended and restated in its entirety to provide
as follows:

 

 1.     Payment of Principal. The entire principal amount of the Loan evidenced
hereby, together with any accrued and unpaid interest, and any and all unpaid
costs, fees and expenses accrued, shall be due and payable on October 22, 2021
(the "Maturity Date"). The Note will be payable both as to principal and
interest by Federal funds wire transfer to Lender as instructed by Lender.

 

 2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

 

 3.     All terms not defined in this Amendment shall have the meaning given to
them in the Note.

 

 4.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

 5.     This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

 

--------------------------------------------------------------------------------

 

 

 6.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrowers and Lender have executed this Amendment as of the
date first above written.

 

 

BORROWERS:       

TWINLAB CONSOLIDATED HOLDINGS, INC.

TWINLAB CONSOLIDATION CORPORATION

TWINLAB HOLDINGS, INC.

TWINLAB CORPORATION 

ISI BRANDS, INC.

NUTRASCIENCE LABS, INC.

NUTRASCIENCE LABS IP CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

(Seal)

 

Name: 

Anthony Zolezzi

 

 

Title:   

Chief Executive Officer

 

 

 

 

ORGANIC HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

By:

 

(Seal)

 

Name:    

Anthony Zolezzi

 

 

Title:   

Sole Manager

 

 

 

 

RESERVE LIFE ORGANICS, LLC

RESVITALE, LLC

RE-BODY, LLC

INNOVITAMIN ORGANICS, LLC

ORGANICS MANAGEMENT LLC

COCOAWELL, LLC

FEMBODY, LLC

RESERVE LIFE NUTRITION, L.L.C.

INNOVITA SPECIALTY DISTRIBUTION LLC

JOIE ESSANCE, LLC

 

 

 

 

 

          By ORGANIC HOLDINGS LLC,     its sole Member          

 

 

 

 

 

By:

 

(Seal)

 

Name:    

Anthony Zolezzi

 

 

Title:   

Sole Manager

 

 

 

First Signature Page to First Amendment to Second Amended and Restated Note
(Penta $8MM Secured)

 

 

--------------------------------------------------------------------------------

 

 

PURCHASER:      

GOLISANO HOLDINGS LLC,

 

 

a New York limited liability company

 

     

 

 

 

 

 

By:

 

(Seal)

 

Name:   

B. Thomas Golisano

 

 

Title:

Member

 

 

 

First Signature Page to First Amendment to Second Amended and Restated Note
(Penta $8MM Secured)

 